 



Exhibit 10.34(a)

GameTech International, Inc.
 
1997 Incentive Stock Plan
Amended and Restated as of
January 6, 2006

 



--------------------------------------------------------------------------------



 



GameTech International, Inc.
1997 Incentive Stock Plan
     1. Purpose. The purpose of this 1997 Incentive Stock Plan (the “Plan”) is
to assist GameTech International, Inc., a Delaware corporation (the “Company”)
and its Related Entities (as hereinafter defined) in attracting, motivating,
retaining and rewarding high-quality executives and other employees, officers,
directors, consultants and other persons who provide services to the Company or
its Related Entities by enabling such persons to acquire or increase a
proprietary interest in the Company in order to strengthen the mutuality of
interests between such persons and the Company’s shareholders, and providing
such persons with annual and long-term performance incentives to expend their
maximum efforts in the creation of shareholder value. The Plan is intended to
qualify certain compensation awarded under the Plan for tax deductibility under
Section 162(m) of the Code (as hereafter defined) to the extent deemed
appropriate by the Plan Administrator (as hereafter defined).
     2. Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in the Plan.
          (a) “2001 Plan” means the Company’s 2001 Restricted Stock Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity compensation plans under U.S. state corporate laws,
U.S. federal and state securities laws, the Code, the rules and regulations of
any stock exchange upon which the Common Stock is listed and the applicable laws
of any foreign country or jurisdiction where Awards are granted under the Plan.
          (c) “Award” means any award granted pursuant to the terms of this Plan
including, an Option, Stock Appreciation Right, Restricted Stock, Stock Unit,
Stock granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award or Performance Award, together with any other right or
interest, granted to a Participant under the Plan.
          (d) “Award Agreement” means the written agreement evidencing an Award
granted under the Plan.
          (e) “Beneficiary” means the person, persons, trust or trusts which
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Plan Administrator to receive the
benefits specified under the Plan upon such Participant’s death or to which
Awards or other rights are transferred if and to the extent permitted under
Section 10(b) hereof. If, upon a Participant’s death, there is no designated
Beneficiary or surviving designated Beneficiary, then the term Beneficiary means
the person, persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.
          (f) “Beneficial Owner”, “Beneficially Owning” and “Beneficial
Ownership” shall have the meanings ascribed to such terms in Rule 13d-3 under
the Exchange Act and any successor to such Rule.
          (g) “Board” means the Company’s Board of Directors.
          (h) “Cause” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such definition in such
agreement, such term shall mean (i) the failure by the Participant to perform
his or her duties as assigned by the Company (or a Related Entity) in a
reasonable manner, (ii) any material violation or material breach by the
Participant of his or her employment, consulting or other similar agreement with
the Company (or a Related Entity), if any, (iii) any violation or breach by the
Participant of any confidential information and invention assignment,
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or a Related Entity, if any, (iv) any act by the Participant of
dishonesty or bad faith with respect to the Company (or

1



--------------------------------------------------------------------------------



 



a Related Entity), (v) any material violation or breach by the Participant of
the Company’s or a Related Entity’s policy for employee conduct, if any,
(vi) use of alcohol, drugs or other similar substances in a manner that
adversely affects the Participant’s work performance, or (vii) the commission by
the Participant of any act, misdemeanor, or crime reflecting unfavorably upon
the Participant or the Company or any Related Entity. The good faith
determination of the Plan Administrator of whether the Participant’s Continuous
Service has been terminated for “Cause” shall be final and binding on all
parties and for all purposes hereunder.
          (i) “Change in Control” means and shall be deemed to have occurred on
the earliest of the following dates:
               (i) the date on which any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) obtains “beneficial ownership” (as
defined in Rule 13d-3 of the Exchange Act) or a pecuniary interest in fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities (“Voting Stock”);
               (ii) the consummation of a merger, consolidation, reorganization
or similar transaction other than a transaction: (1) (a) in which substantially
all of the holders of Company’s Voting Stock hold or receive directly or
indirectly fifty percent (50%) or more of the voting stock of the resulting
entity or a parent company thereof, in substantially the same proportions as
their ownership of the Company immediately prior to the transaction; or (2) in
which the holders of Company’s capital stock immediately before such transaction
will, immediately after such transaction, hold as a group on a fully diluted
basis the ability to elect at least a majority of the directors of the surviving
corporation (or a parent company);
               (iii) there is consummated a sale, lease, exclusive license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an entity, fifty percent (50%) or more of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition; or
               (iv) individuals who, on the date this Plan is adopted by the
Board, are Directors (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Directors; provided, however, that if the appointment
or election (or nomination for election) of any new Director was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.
     For purposes of determining whether a Change in Control has occurred, a
transaction includes all transactions in a series of related transactions, and
terms used in this definition but not defined are used as defined in the Plan.
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
     Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company and the Participant shall supersede the foregoing
definition with respect to Awards subject to such agreement (it being
understood, however, that if no definition of Change in Control or any analogous
term is set forth in such an individual written agreement, the foregoing
definition shall apply).
          (j) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
          (k) “Committee” means a committee designated by the Board to
administer the Plan with respect to at least a group of Employees, Directors or
Consultants.

2



--------------------------------------------------------------------------------



 



          (l) “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
          (m) “Continuous Service” means uninterrupted provision of services to
the Company or any Related Entity in the capacity as either an officer,
Employee, Director, Consultant or other service provider. Continuous Service
shall not be considered to be interrupted in the case of (i) any approved leave
of absence, (ii) transfers among the Company, any Related Entities, or any
successor entities, in the capacity as either an officer, Employee, Director,
Consultant or other service provider or (iii) any change in status as long as
the individual remains in the service of the Company or a Related Entity in the
capacity as either an officer, Employee, Director, Consultant or other service
provider (except as otherwise provided in the Award Agreement). An approved
leave of absence shall include sick leave, military leave, or any other
authorized personal leave.
          (n) “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:
               (i) a sale, lease, exclusive license or other disposition of a
significant portion of the consolidated assets of the Company and its
Subsidiaries, as determined by the Board in its discretion;
               (ii) a sale or other disposition of more than twenty percent
(20%) of the outstanding securities of the Company; or
               (iii) a merger, consolidation, reorganization or similar
transaction, whether or not the Company is the surviving corporation.
          (o) “Covered Employee” means an Eligible Person who is a Covered
Employee as specified in Section 7(d) of the Plan.
          (p) “Director” means a member of the Board or the board of directors
of any Related Entity.
          (q) “Disability” means a permanent and total disability (within the
meaning of Section 22(e) of the Code), as determined by a medical doctor
satisfactory to the Plan Administrator.
          (r) “Dividend Equivalent” means a right, granted to a Participant
under Section 6(g) hereof, to receive cash, Stock, other Awards or other
property equal in value to dividends paid with respect to a specified number of
Shares, or other periodic payments.
          (s) “Effective Date” means the effective date of this Plan, which
shall be the date this Plan is adopted by the Board, subject to the approval of
the shareholders of the Company.
          (t) “Eligible Person” means each officer, Director, Employee or
Consultant who provides services to the Company or any Related Entity. The
foregoing notwithstanding, only common law employees of the Company, the Parent,
or any Subsidiary shall be Eligible Persons for purposes of receiving any
Incentive Stock Options. An Employee on leave of absence may be considered as
still in the employ of the Company or a Related Entity for purposes of
eligibility for participation in the Plan.
          (u) “Employee” means any person, including an officer or Director, who
is an employee of the Company or any Related Entity. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
          (v) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.
          (w) “Fair Market Value” means the fair market value of Shares, Awards
or other property as determined by the Plan Administrator, or under procedures
established by the Plan Administrator. Unless otherwise

3



--------------------------------------------------------------------------------



 



determined by the Plan Administrator, the Fair Market Value of a Share as of any
given date, after which the Stock is publicly traded on a stock exchange or
market, shall be the closing sale price per share reported on a consolidated
basis for stock listed on the principal stock exchange or market on which the
Stock is traded on the date as of which such value is being determined or, if
there is no sale on that date, then on the last previous day on which a sale was
reported.
          (x) “Good Reason” shall, with respect to any Participant, have the
meaning specified in the Award Agreement. In the absence of any definition in
the Award Agreement, “Good Reason” shall have the equivalent meaning (or the
same meaning as “good reason” or “for good reason”) set forth in any employment,
consulting or other agreement for the performance of services between the
Participant and the Company or a Related Entity or, in the absence of any such
definition in such agreement, such term shall mean (i) the assignment to the
Participant of any duties inconsistent in any material respect with the
Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as assigned by the Company
or a Related Entity, or any other action by the Company (or a Related Entity)
which results in a material diminution in such duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company (or a Related Entity)
promptly after receipt of notice thereof given by the Participant; (ii) any
material failure by the Company (or a Related Entity) to comply with its
material obligations to the Participant as agreed upon, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company (or a Related Entity) promptly after receipt of notice
thereof given by the Participant; (iii) the Company’s (or Related Entity’s)
requiring the Participant to be based at any office or location more than fifty
(50) miles from the location of employment immediately prior to such relocation,
except for travel reasonably required in the performance of the Participant’s
responsibilities; (iv) any purported termination by the Company (or a Related
Entity) of the Participant’s Continuous Service otherwise than for Cause (as
defined in Section 2(h)), death, or by reason of the Participant’s Disability
(as defined in Section 2(q)); or (v) any reduction in the Participant’s base
salary.
          (y) “Incentive Stock Option” means any Option intended to be
designated as an incentive stock option within the meaning of Section 422 of the
Code or any successor provision thereto.
          (z) “Option” means a right granted to a Participant under Section 6(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.
          (aa) “Option Expiration Date” means the date of expiration of the
Option’s maximum term as set forth in the Award Agreement evidencing such
Option.
          (bb) “Other Stock-Based Awards” means Awards granted to a Participant
pursuant to Section 6(i) hereof.
          (cc) “Parent” means any corporation (other than the Company), whether
now or hereafter existing, in an unbroken chain of corporations ending with the
Company, if each of the corporations in the chain (other than the Company) owns
stock possessing fifty percent (50%) or more of the combined voting power of all
classes of stock in one of the other corporations in the chain.
          (dd) “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.
          (ee) “Performance Award” means a right, granted to an Eligible Person
under Sections 6(h) and 7 hereof, to receive Awards based upon performance
criteria specified by the Plan Administrator.
          (ff) “Performance Period” means that period established by the Plan
Administrator at the time any Performance Award is granted or at any time
thereafter during which any performance goals specified by the Plan
Administrator with respect to such Award are to be measured.
          (gg) “Person” has the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall
include a “group” as defined in Section 12(d) thereof.

4



--------------------------------------------------------------------------------



 



          (hh) “Plan Administrator” means the Board or any Committee delegated
by the Board to administer the Plan. There may be different Plan Administrators
with respect to different groups of Eligible Persons.
          (ii) “Related Entity” means any Subsidiary and any business,
corporation, partnership, limited liability company or other entity designated
by the Plan Administrator in which the Company, a Parent or a Subsidiary,
directly or indirectly, holds a substantial ownership interest.
          (jj) “Restricted Stock” means Stock granted to a Participant under
Section 6(d) hereof, that is subject to certain restrictions, including a risk
of forfeiture.
          (kk) “Rule 16b-3” and “Rule 16a-1(c)(3)” means Rule 16b-3 and Rule
16a-1(c)(3), as from time to time in effect and applicable to the Plan and
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
          (ll) “Share” means a share of the Company’s Common Stock, and the
share of such other securities as may be substituted (or resubstituted) for
Stock pursuant to Section 10(c) hereof.
          (mm) “Stock” means the Company’s Common Stock, and such other
securities as may be substituted (or resubstituted) for the Company’s Common
Stock pursuant to Section 10(c) hereof.
          (nn) “Stock Appreciation Right” means a right granted to a Participant
pursuant to Section 6(c) hereof.
          (oo) “Stock Unit” means a right, granted to a Participant pursuant to
Section 6(e) hereof, to receive Shares, cash or a combination thereof at the end
of a specified period of time.
          (pp) “Subsidiary” means any corporation (other than the Company),
whether now or hereafter existing, in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
     3. Administration.
          (a) Administration by Board. The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 3(b).
          (b) Delegation to Committee.
               (i) General. The Board may delegate administration of the Plan to
a Committee or Committees, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated. If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.
               (ii) Section 162(m) and Rule 16b-3 Compliance. In the discretion
of the Board, the Committee may consist solely of two or more “Outside
Directors”, in accordance with Section 162(m) of the Code, and/or solely of two
or more “Non-Employee Directors”, in accordance with Rule 16b-3. In addition,
the Board or the Committee may delegate to a committee the authority to grant
Awards to eligible persons who are either (a) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Award, (b) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code, or (c) not then subject to
Section 16 of the Exchange Act.

5



--------------------------------------------------------------------------------



 



          (c) Powers of the Plan Administrator. The Plan Administrator shall
have the power, subject to, and within the limitations of, the express
provisions of the Plan:
               (i) To determine from time to time which of the persons eligible
under the Plan shall be granted Awards; when and how each Award shall be
granted; what type or combination of types of Award shall be granted; the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive Shares or cash
pursuant to an Award; and the number of Shares or amount of cash with respect to
which an Award shall be granted to each such person.
               (ii) To construe and interpret the Plan and Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Plan Administrator, in the exercise of this power, may
correct any defect, omission or inconsistency in the Plan or in any Award
Agreement, in a manner and to the extent it shall deem necessary or expedient to
make the Plan fully effective.
               (iii) To amend the Plan or an Award as provided in Section 10(e).
               (iv) To terminate or suspend the Plan as provided in
Section 10(e).
               (v) To adopt such modifications, procedures, and subplans as may
be necessary or desirable to comply with provisions of the laws of foreign
countries in which the Company or Related Entities may operate to assure the
viability of the benefits from Awards granted to Participants performing
services in such countries and to meet the objectives of the Plan.
               (vi) To make all determinations required under the Plan or any
Award Agreements thereunder, including, but not limited to, the determination if
there has been a Change in Control, a Corporate Transaction, whether a
termination of Continuous Service was for Cause or for Good Reason and whether a
Participant was prevented from selling his or her Shares due to federal or state
securities laws or by agreement.
               (vii) Generally, to exercise such powers and to perform such acts
as the Plan Administrator deems necessary or appropriate to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan.
          (d) Effect of Plan Administrator’s Decision. All determinations,
interpretations and constructions made by the Plan Administrator in good faith
shall not be subject to review by any person and shall be final, binding and
conclusive on all persons.
          (e) Arbitration. Any dispute or claim concerning any Award granted (or
not granted) pursuant to the Plan or any disputes or claims relating to or
arising out of the Plan shall be fully, finally and exclusively resolved by
binding and confidential arbitration conducted pursuant to the rules of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) in the nearest city in which
JAMS conducts business to the city in which the Participant is employed by the
Company. The Company shall pay all arbitration fees. In addition to any other
relief, the arbitrator may award to the prevailing party recovery of its
attorneys’ fees and costs. By accepting an Award, the Participant and the
Company waive their respective rights to have any such disputes or claims tried
by a judge or jury.
          (f) Limitation of Liability. The Plan Administrator, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Plan Administrator, and any officer
or Employee acting at the direction or on behalf of the Plan Administrator,
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action or determination.

6



--------------------------------------------------------------------------------



 



     4. Shares Issuable Under the Plan.
          (a) Limitation on Overall Number of Shares Available for Issuance
Under the Plan. Subject to adjustment as provided in Section 10(c) hereof, the
total number of Shares that may be issued in connection with Awards under the
Plan shall not exceed in the aggregate 4,000,000 plus any Shares available for
issuance under the 2001 Plan as of the date of the 2006 annual shareholders
meeting. Any Shares delivered under the Plan may consist, in whole or in part,
of authorized and unissued Shares or treasury shares.
          (b) Availability of Shares Not Issued Pursuant to Awards.
               (i) If any Shares subject to an Award or subject to an award
granted under the 2001 Plan are forfeited, expire or otherwise terminate without
issuance of such Shares, or any Award or any award granted under the 2001 Plan
is settled for cash or otherwise does not result in the issuance of all or a
portion of the Shares subject to such Award, the Shares shall, to the extent of
such forfeiture, expiration, termination, cash settlement or non-issuance, be
available for Awards under the Plan, subject to Section 4(b)(iv) below.
               (ii) If any Shares issued pursuant to an Award or an award
granted under the 2001 Plan are forfeited back to or repurchased by the Company,
including, but not limited to, any repurchase or forfeiture caused by the
failure to meet a contingency or condition required for the vesting of such
shares, then such forfeited or repurchased Shares shall revert to and become
available for issuance under the Plan, subject to Section 4(b)(iv) below.
               (iii) In the event that any Option or other Award is exercised by
the withholding of Shares from the Award by the Company, or withholding tax
liabilities arising from such Option or other Award are satisfied by the
withholding of Shares from the Award by the Company, then only the net number of
Shares actually issued to the Participant, excluding the Shares withheld, shall
be counted as issued for purposes of determining the maximum number of Shares
available for grant under the Plan, subject to Section 4(b)(iv) below.
               (iv) Notwithstanding anything in this Section 4(b) to the
contrary and solely for purposes of determining whether Shares are available for
the grant of Incentive Stock Options, the maximum aggregate number of shares
that may be granted under this Plan shall be determined without regard to any
Shares restored pursuant to this Section 4(b) that, if taken into account, would
cause the Plan to fail the requirement under Code Section 422 that the Plan
designate a maximum aggregate number of shares that may be issued.
          (c) Application of Limitations. The limitation contained in this
Section 4 shall apply not only to Awards that are settled by the delivery of
Shares but also to Awards relating to Shares but settled only in cash (such as
cash-only Stock Appreciation Rights). The Plan Administrator may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute awards) and may
make adjustments if the number of Shares actually delivered differs from the
number of shares previously counted in connection with an Award.
     5. Eligibility; Per-Person Award Limitations. Awards may be granted under
the Plan only to Eligible Persons. Subject to adjustment as provided in
Section 10(c), for each fiscal year in which awards granted under the Plan are
subject to the requirements of Section 162(m) of the Code, an Eligible Person
may not be granted (i) Options or Stock Appreciation Rights with respect to more
than the total number of Shares reserved under the Plan or (ii) Awards, other
than Options or Stock Appreciation Rights, with respect to more than the total
number of Shares reserved under the Plan. In addition, the maximum dollar value
payable in any fiscal year to any one Participant with respect to Awards granted
under the Plan is $5,000,000.
     6. Terms of Awards.
          (a) General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Plan Administrator may impose on any
Award or the exercise thereof, at the date of grant or thereafter (subject to
Section 10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Plan Administrator shall determine, including
terms requiring forfeiture of Awards in the event of

7



--------------------------------------------------------------------------------



 



termination of the Participant’s Continuous Service and terms permitting a
Participant to make elections relating to his or her Award. The Plan
Administrator shall retain full power and discretion to accelerate, waive or
modify, at any time, any term or condition of an Award that is not mandatory
under the Plan.
          (b) Options. The Plan Administrator is authorized to grant Options to
any Eligible Person on the following terms and conditions:
               (i) Stock Option Agreement. Each grant of an Option shall be
evidenced by an Award Agreement. Such Award Agreement shall be subject to all
applicable terms and conditions of the Plan and may be subject to any other
terms and conditions which are not inconsistent with the Plan and which the Plan
Administrator deems appropriate for inclusion in the Award Agreement. The
provisions of the various Award Agreements entered into under the Plan need not
be identical. Notwithstanding any other provision of the Plan, any Non-Qualified
Stock Option shall be structured to comply with or be exempt from Section 409A
of the Code, unless otherwise specifically determined by the Plan Administrator.
               (ii) Number of Shares. Each Award Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 10(c) hereof. The Award
Agreement shall also specify whether the Stock Option is an Incentive Stock
Option or a Non-Qualified Stock Option.
               (iii) Exercise Price.
                    (A) In General. Each Award Agreement shall state the price
at which Shares subject to the Option may be purchased (the “Exercise Price”),
which shall be, with respect to Incentive Stock Options, not less than one
hundred percent (100%) of the Fair Market Value of the Stock on the date of
grant. In the case of Non-Qualified Stock Options, the Exercise Price shall be
determined in the sole discretion of the Plan Administrator; provided, however,
that if the Exercise Price is less than one hundred percent (100%) of the Fair
Market Value of the Stock on the date of grant, the Non-Qualified Stock Option
shall be structured to comply with or be exempt from Section 409A of the Code.
                    (B) Ten Percent Shareholder. If a Participant owns or is
deemed to own (by reason of the attribution rules applicable under Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, any Incentive Stock Option
granted to such Employee must have an exercise price per Share of at least 110%
of the Fair Market Value of a Share on the date of grant.
               (iv) Time and Method of Exercise. The Plan Administrator shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the time or times at
which Options shall cease to be or become exercisable following termination of
Continuous Service or upon other conditions, the methods by which the exercise
price may be paid or deemed to be paid (including, in the discretion of the Plan
Administrator, a cashless exercise procedure), the form of such payment,
including, without limitation, cash, Stock, Shares subject to the Option (a
“net” exercise), other Awards or awards granted under other plans of the Company
or a Related Entity, other property (including notes or other contractual
obligations of Participants to make payment on a deferred basis) or any other
form of consideration legally permissible, and the methods by or forms in which
Stock will be delivered or deemed to be delivered to Participants.
               (v) Termination of Service. Subject to earlier termination of the
Option as otherwise provided in the Plan and unless otherwise specifically
provided by the Plan Administrator with respect to an Option and set forth in
the Award Agreement, an Option shall remain exercisable, to the extent vested,
after a Participant’s termination of Continuous Service only during the
applicable time period determined in accordance with this Section and thereafter
shall terminate and no longer be exercisable:
                    (A) Death or Disability. If the Participant’s Continuous
Service terminates because of the death or Disability of the Participant, the
Option, to the extent unexercised and vested and exercisable

8



--------------------------------------------------------------------------------



 



on the date on which the Participant’s Continuous Service terminated, may be
exercised by the Participant (or the Participant’s legal representative or
estate) at any time prior to the expiration of twelve (12) months (or such other
period of time as determined by the Plan Administrator, in its discretion) after
the date on which the Participant’s Continuous Service terminated, but in any
event only with respect to the vested portion of the Option and no later than
the Option Expiration Date.
                    (B) Termination for Cause. Notwithstanding any other
provision of the Plan to the contrary, if the Participant’s Continuous Service
is terminated for Cause, the Option shall terminate and cease to be exercisable
immediately upon such termination of Continuous Service.
                    (C) Other Termination of Service. If the Participant’s
Continuous Service terminates for any reason, except Disability, death or Cause,
the Option, to the extent unexercised, vested and exercisable by the Participant
on the date on which the Participant’s Continuous Service terminated, may be
exercised by the Participant at any time prior to the expiration of thirty (30)
days (or such longer period of time as determined by the Plan Administrator, in
its discretion) after the date on which the Participant’s Continuous Service
terminated, but in any event only with respect to the vested portion of the
Option and no later than the Option Expiration Date.
                    (D) Extension for Securities Law Violations. Notwithstanding
the other provisions of this Section 6(b)(v) and contingent upon this provision
not adversely affecting the exemption of the Option from the provisions of
Section 409A of the Code, if the Participant’s Continuous Service terminates for
any reason, except Cause, and the Participant is precluded by federal or state
securities laws from selling the Shares, so that the Participant has less than a
thirty (30) day period from the termination of Participant’s Continuous Service
to the expiration date of the Option in which the Participant would be permitted
by federal or state securities laws to sell the Shares, then the period for
exercising the Option following the termination of Participant’s Continuous
Service shall automatically be extended by an additional period of up to thirty
(30) days measured from the date the Participant is first free to sell Shares;
provided, however, that in no event shall the Option be exercisable after the
specified Option Expiration Date and the maximum date permitted for exemption of
the Option under Section 409A of the Code. The determination of whether the
Participant is precluded from selling the Shares subject to the Option by
federal or state securities laws shall be made by the Plan Administrator and
such determination shall be final, binding and conclusive.
               (vi) Incentive Stock Options. The terms of any Incentive Stock
Option granted under the Plan shall comply in all respects with the provisions
of Section 422 of the Code. If and to the extent required to comply with
Section 422 of the Code, Options granted as Incentive Stock Options shall be
subject to the following special terms and conditions:
                    (1) The Option shall not be exercisable more than ten years
after the date such Incentive Stock Option is granted; provided, however, that
if a Participant owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or any Parent or Subsidiary and the Incentive
Stock Option is granted to such Participant, the Incentive Stock Option shall
not be exercisable (to the extent required by the Code at the time of the grant)
for no more than five years from the date of grant; and
                    (2) If the aggregate Fair Market Value (determined as of the
date the Incentive Stock Option is granted) of the Shares with respect to which
Incentive Stock Options granted under the Plan and all other option plans of the
Company, its Parent or any Subsidiary are exercisable for the first time by a
Participant during any calendar year in excess of $100,000, then such
Participant’s Incentive Stock Option(s) or portions thereof that exceed such
$100,000 limit shall be treated as Non-Qualified Stock Options (in the reverse
order in which they were granted, so that the last Incentive Stock Option will
be the first treated as a Non-Qualified Stock Option). This paragraph shall only
apply to the extent such limitation is applicable under the Code at the time of
the grant.
          (c) Stock Appreciation Rights. The Plan Administrator is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:

9



--------------------------------------------------------------------------------



 



               (i) Agreement. Each grant of a Stock Appreciation Right shall be
evidenced by an Award Agreement. Such Award Agreement shall be subject to all
applicable terms and conditions of the Plan and may be subject to any other
terms and conditions which are not inconsistent with the Plan and which the Plan
Administrator deems appropriate for inclusion in the Award Agreement. The
provisions of the various Award Agreements entered into under the Plan need not
be identical.
               (ii) Right to Payment. A Stock Appreciation Right shall confer on
the Participant to whom it is granted a right to receive, upon exercise thereof,
the excess of (A) the Fair Market Value of one share of stock on the date of
exercise over (B) the grant price of the Stock Appreciation Right as determined
by the Plan Administrator.
               (iii) Other Terms. The Plan Administrator shall determine at the
date of grant or thereafter, the time or times at which and the circumstances
under which a Stock Appreciation Right may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the time or times at which Stock Appreciation Rights shall cease
to be or become exercisable following termination of Continuous Service or upon
other conditions, the form of payment upon exercise of Shares, cash or other
property, the method of exercise, method of settlement, form of consideration
payable in settlement (either cash, Shares or other property), method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a Stock Appreciation Right shall be in tandem or in
combination with any other Award, and any other terms and conditions of any
Stock Appreciation Right. Stock Appreciation Rights may be either freestanding
or in tandem with other Awards. Notwithstanding any other provision of the Plan,
unless otherwise specifically determined by the Plan Administrator, each Stock
Appreciation Right shall be structured to either comply with or be exempt from
Section 409A of the Code.
          (d) Restricted Stock. The Plan Administrator is authorized to grant
Restricted Stock to any Eligible Person on the following terms and conditions:
               (i) Grant and Restrictions. Restricted Stock shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Plan Administrator may impose, or as otherwise provided in this
Plan. The terms of any Restricted Stock granted under the Plan shall be set
forth in a written Award Agreement which shall contain provisions determined by
the Plan Administrator and not inconsistent with the Plan. The restrictions may
lapse separately or in combination at such times, under such circumstances
(including based on achievement of performance goals and/or future service
requirements), in such installments or otherwise, as the Plan Administrator may
determine at the date of grant or thereafter. Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to the Restricted
Stock, a Participant granted Restricted Stock shall have all of the rights of a
shareholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Plan Administrator). During the restricted period
applicable to the Restricted Stock, subject to Section 10(b) below, the
Restricted Stock may not be sold, transferred, pledged, hypothecated, margined
or otherwise encumbered by the Participant.
               (ii) Forfeiture. Except as otherwise determined by the Plan
Administrator, upon termination of a Participant’s Continuous Service during the
applicable restriction period, the Participant’s Restricted Stock that is at
that time subject to a risk of forfeiture that has not lapsed or otherwise been
satisfied shall be forfeited to or reacquired by the Company; provided that the
Plan Administrator may provide, by rule or regulation or in any Award Agreement,
or may determine in any individual case, that restrictions or forfeiture
conditions relating to Restricted Stock shall be waived in whole or in part in
the event of terminations resulting from specified causes, and the Plan
Administrator may in other cases waive in whole or in part the forfeiture of
Restricted Stock, as the Plan Administrator determines, in its discretion.
               (iii) Certificates for Shares. Restricted Stock granted under the
Plan may be evidenced in such manner as the Plan Administrator shall determine.
If certificates representing Restricted Stock are registered in the name of the
Participant, the Plan Administrator may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, that the certificates be kept with an escrow agent and that
the Participant deliver a stock power to the Company, endorsed in blank,
relating to the Restricted Stock.

10



--------------------------------------------------------------------------------



 



               (iv) Dividends and Splits. As a condition to the grant of an
Award of Restricted Stock, the Plan Administrator may require or permit a
Participant to elect that any cash dividends paid on a Share of Restricted Stock
be automatically reinvested in additional Shares of Restricted Stock or applied
to the purchase of additional Awards under the Plan. Unless otherwise determined
by the Plan Administrator, Shares distributed in connection with a stock split
or stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Shares or other property have been
distributed.
          (e) Stock Units. The Plan Administrator is authorized to grant Stock
Units to Participants, which are rights to receive Shares, cash or other
property, or a combination thereof at the end of a specified time period,
subject to the following terms and conditions:
               (i) Award and Restrictions. Satisfaction of an Award of Stock
Units shall occur upon expiration of the time period specified for such Stock
Units by the Plan Administrator (or, if permitted by the Plan Administrator, as
elected by the Participant). In addition, Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Plan Administrator
may impose, if any, which restrictions may lapse at the expiration of the time
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Plan Administrator may
determine. The terms of an Award of Stock Units shall be set forth in a written
Award Agreement which shall contain provisions determined by the Plan
Administrator and not inconsistent with the Plan. Stock Units may be satisfied
by delivery of Stock, cash equal to the Fair Market Value of the specified
number of Shares covered by the Stock Units, or a combination thereof, as
determined by the Plan Administrator at the date of grant or thereafter. Prior
to satisfaction of an Award of Stock Units, an Award of Stock Units carries no
voting or dividend or other rights associated with share ownership.
Notwithstanding any other provision of the Plan, unless specifically determined
by the Plan Administrator, each Stock Unit shall be structured to either comply
with or be exempt from Section 409A of the Code.
               (ii) Forfeiture. Except as otherwise determined by the Plan
Administrator, upon termination of a Participant’s Continuous Service during the
applicable time period or portion thereof to which forfeiture conditions apply
(as provided in the Award Agreement evidencing the Stock Units), the
Participant’s Stock Units (other than those vested Stock Units subject to
deferral at the election of the Participant) shall be forfeited; provided that
the Plan Administrator may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Stock Units shall be waived in whole or in
part in the event of terminations resulting from specified causes, and the Plan
Administrator may in other cases waive in whole or in part the forfeiture of
Stock Units at its discretion.
               (iii) Dividend Equivalents. Unless otherwise determined by the
Plan Administrator at date of grant, any Dividend Equivalents that are granted
with respect to any Award of Stock Units shall be either (A) paid with respect
to such Stock Units at the dividend payment date in cash or in Shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Stock Units and the amount or
value thereof automatically deemed reinvested in additional Stock Units, other
Awards or other investment vehicles, as the Plan Administrator shall determine
or permit the Participant to elect.
          (f) Bonus Stock and Awards in Lieu of Obligations. The Plan
Administrator is authorized to grant Stock as a bonus, or to grant Stock or
other Awards in lieu of Company obligations to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
provided that, in the case of Participants subject to Section 16 of the Exchange
Act, the amount of such grants remains within the discretion of the Plan
Administrator to the extent necessary to ensure that acquisitions of Stock or
other Awards are exempt from liability under Section 16(b) of the Exchange Act.
Stock or Awards granted hereunder shall be subject to such other terms as shall
be determined by the Plan Administrator.
          (g) Dividend Equivalents. The Plan Administrator is authorized to
grant Dividend Equivalents to any Eligible Person entitling the Eligible Person
to receive cash, Shares, other Awards, or other property equal in value to
dividends paid with respect to a specified number of Shares, or other periodic
payments. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award. The terms of an Award of Dividend Equivalents
shall be set forth in a written Award Agreement which shall contain provisions

11



--------------------------------------------------------------------------------



 



determined by the Plan Administrator and not inconsistent with the Plan. The
Plan Administrator may provide that Dividend Equivalents shall be paid or
distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Plan
Administrator may specify. Notwithstanding any other provision of the Plan,
unless specifically determined by the Plan Administrator, each Dividend
Equivalent shall be structured to either comply with or be exempt from
Section 409A of the Code.
          (h) Performance Awards. The Plan Administrator is authorized to grant
Performance Awards to any Eligible Person payable in cash, Shares, other
property, or other Awards, on terms and conditions established by the Plan
Administrator, subject to the provisions of Section 7 if and to the extent that
the Plan Administrator shall, in its sole discretion, determine that an Award
shall be subject to those provisions. The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Plan Administrator upon the grant of each Performance Award.
Except as provided in this Plan or as may be provided in an Award Agreement,
Performance Awards will be distributed only after the end of the relevant
Performance Period. The performance goals to be achieved for each Performance
Period shall be conclusively determined by the Plan Administrator and may be
based upon the criteria set forth in Section 7(b), or in the case of an Award
that the Plan Administrator determines shall not be subject to Section 7 hereof,
any other criteria that the Plan Administrator, in its sole discretion, shall
determine should be used for that purpose. The amount of the Award to be
distributed shall be conclusively determined by the Plan Administrator.
Performance Awards may be paid in a lump sum or in installments following the
close of the Performance Period or, in accordance with procedures established by
the Plan Administrator, on a deferred basis.
          (i) Other Stock-Based Awards. The Plan Administrator is authorized,
subject to limitations under applicable law, to grant to any Eligible Person
such other Awards that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, or related to, Shares, as deemed by
the Plan Administrator to be consistent with the purposes of the Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Stock, purchase rights for Stock,
Awards with value and payment contingent upon performance of the Company or any
other factors designated by the Plan Administrator, and Awards valued by
reference to the book value of Stock or the value of securities of or the
performance of specified Related Entities or business units. These Awards may be
granted alone or in connection with other awards (whether or not such other
awards are granted under the Plan). The Plan Administrator shall determine the
terms and conditions of such Awards. The terms of any Award pursuant to this
Section shall be set forth in a written Award Agreement which shall contain
provisions determined by the Plan Administrator and not inconsistent with the
Plan. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration
(including without limitation loans from the Company or a Related Entity), paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards or other property, as the Plan
Administrator shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this
Section 6(i). Notwithstanding any other provision of the Plan, unless
specifically determined by the Plan Administrator, each Award shall be
structured to either be exempt or comply with Section 409A of the Code.
     7. Tax Qualified Performance Awards.
          (a) Covered Employees. A Committee, composed in compliance with the
requirements of Section 162(m) of the Code, in its discretion, may determine at
the time an Award is granted to an Eligible Person who is, or is likely to be,
as of the end of the tax year in which the Company would claim a tax deduction
in connection with such Award, a Covered Employee, that the provisions of this
Section 7 shall be applicable to such Award.
          (b) Performance Criteria. If an Award is subject to this Section 7,
then the lapsing of restrictions thereon and the distribution of cash, Shares or
other property pursuant thereto, as applicable, shall be contingent upon
achievement of one or more objective performance goals. Performance goals shall
be objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” One or more of the following
business criteria for the Company, on a consolidated basis, and/or for Related
Entities, or for business or geographical units of the Company and/or a

12



--------------------------------------------------------------------------------



 



Related Entity (except with respect to the total stockholder return and earnings
per share criteria), shall be used by the Committee in establishing performance
goals for such Awards: (1) earnings per share; (2) revenues or margins; (3) cash
flow; (4) operating margin; (5) return on net assets, investment, capital, or
equity; (6) economic value added; (7) direct contribution; (8) net income;
pretax earnings; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; earnings after interest expense and before
extraordinary or special items; operating income; income before interest income
or expense, unusual items and income taxes, local, state or federal and
excluding budgeted and actual bonuses which might be paid under any ongoing
bonus plans of the Company; (9) working capital; (10) management of fixed costs
or variable costs; (11) identification or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans, including strategic mergers, acquisitions or divestitures;
(12) total stockholder return; and (13) debt reduction. Any of the above goals
may be determined on an absolute or relative basis or as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of companies that are comparable to the Company. The Committee shall exclude the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including without limitation (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles.
          (c) Performance Period; Timing For Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a Performance Period, as specified by the Committee. Performance
goals shall be established not later than ninety (90) days after the beginning
of any Performance Period applicable to such Performance Awards, or at such
other date as may be required or permitted for “performance-based compensation”
under Section 162(m) of the Code.
          (d) Adjustments. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with Awards subject to
this Section 7, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of an Award subject to this Section 7.
The Committee shall specify the circumstances in which such Awards shall be paid
or forfeited in the event of termination of Continuous Service by the
Participant prior to the end of a Performance Period or settlement of Awards.
          (e) Committee Certification. No Participant shall receive any payment
under the Plan unless the Committee has certified, by resolution or other
appropriate action in writing, that the performance criteria and any other
material terms previously established by the Committee or set forth in the Plan,
have been satisfied to the extent necessary to qualify as “performance based
compensation” under Section 162(m) of the Code.
     8. Certain Provisions Applicable to Awards or Sales.
          (a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Plan Administrator, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the
Company, any Related Entity, or any business entity to be acquired by the
Company or a Related Entity, or any other right of a Participant to receive
payment from the Company or any Related Entity. Such additional, tandem, and
substitute or exchange Awards may be granted at any time. If an Award is granted
in substitution or exchange for another Award or award, the Plan Administrator
shall require the surrender of such other Award or award in consideration for
the grant of the new Award. In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
Company or any Related Entity.
          (b) Form and Timing of Payment Under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award Agreement, payments to be made by the
Company or a Related Entity upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Plan Administrator shall
determine, including, without limitation, cash, other Awards or other property,
and may be made in a single payment or transfer, in installments, or on a
deferred basis. The settlement of any Award may be accelerated, and cash paid in
lieu of Stock in connection with such settlement, in the discretion of the Plan
Administrator or upon occurrence of one or more specified events (in addition to
a Change in Control). Installment or deferred payments may be

13



--------------------------------------------------------------------------------



 



required by the Plan Administrator (subject to Section 10(g) of the Plan) or
permitted at the election of the Participant on terms and conditions established
by the Plan Administrator. Payments may include, without limitation, provisions
for the payment or crediting of a reasonable interest rate on installment or
deferred payments or the grant or crediting of Dividend Equivalents or other
amounts in respect of installment or deferred payments denominated in Stock.
          (c) Exemptions from Section 16(b) Liability. It is the intent of the
Company that this Plan comply in all respects with applicable provisions of
Rule 16b-3 or Rule 16a-1(c)(3) to the extent necessary to ensure that neither
the grant of any Awards to nor other transaction by a Participant who is subject
to Section 16 of the Exchange Act is subject to liability under Section 16(b)
thereof (except for transactions acknowledged in writing to be non-exempt by
such Participant). Accordingly, if any provision of this Plan or any Award
Agreement does not comply with the requirements of Rule 16b-3 or
Rule 16a-1(c)(3) as then applicable to any such transaction, such provision will
be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 or Rule 16a-1(c)(3) so that such
Participant shall avoid liability under Section 16(b).
          (d) Code Section 409A. If and to the extent that the Plan
Administrator believes that any Awards may constitute a “nonqualified deferred
compensation plan” under Section 409A of the Code, the terms and conditions set
forth in the Award Agreement for that Award shall be drafted in a manner that is
intended to comply with, and shall be interpreted in a manner consistent with,
the applicable requirements of Section 409A of the Code, unless otherwise agreed
to in writing by the Participant and the Company.
     9. Change in Control; Corporate Transaction.
          (a) Change in Control.
               (i) The Plan Administrator may, in its discretion, accelerate the
vesting, exercisability, lapsing of restrictions, or expiration of deferral of
any Award, including upon the occurrence of a Change in Control. In addition,
the Plan Administrator may provide in an Award Agreement that the performance
goals relating to any Award will be deemed to have been met upon the occurrence
of any Change in Control.
               (ii) In addition to the terms of Sections 9(a)(i) above, the
effect of a “change in control,” may be provided (1) in an employment,
compensation, or severance agreement, if any, between the Company or any Related
Entity and the Participant, relating to the Participant’s employment,
compensation, or severance with or from the Company or such Related Entity, or
(2) in the Award Agreement.
          (b) Corporate Transactions. In the event of a Corporate Transaction,
any surviving entity or acquiring entity or its parent (together, the “Surviving
Entity”) may either (i) assume any or all Awards outstanding under the Plan;
(ii) continue any or all Awards outstanding under the Plan; or (iii) substitute
similar stock awards for outstanding Awards (it being understood that similar
awards include, but are not limited to, awards to acquire the same consideration
paid to the shareholders or the Company, as the case may be, pursuant to the
Corporate Transaction). In the event that any Surviving Entity does not assume
or continue any or all such outstanding Awards or substitute similar stock
awards for such outstanding Awards, then with respect to Awards that have been
not assumed, continued or substituted, then such Awards shall terminate if not
exercised (if applicable) at or prior to such effective time (contingent upon
the effectiveness of the Corporate Transaction); provided that the Plan
Administrator provides the Participants reasonable notice of the termination of
their Awards and a period of at least three (3) business days to exercise the
Awards (to the extent the Awards are exercisable).
          The Plan Administrator, in its discretion and without the consent of
any Participant, may (but is not obligated to) either (i) accelerate the vesting
of any Awards (and, if applicable, the time at which such Awards may be
exercised) in full or as to some percentage of the Award to a date prior to the
effective time of such Corporate Transaction as the Plan Administrator shall
determine (contingent upon the effectiveness of each Corporate Transaction) or
(ii) provide for a cash payment in exchange for the termination of an Award or
any portion thereof where such cash payment is equal to the Fair Market Value of
the Shares that the Participant would receive if the Award were fully vested and
exercised (if applicable) as of such date (less any applicable exercise price).
In the event that the Plan Administrator accelerates the vesting of any Award,
the Plan Administrator shall

14



--------------------------------------------------------------------------------



 



provide the Participant whose Award has been accelerated notice of the vesting
acceleration and a period of fifteen (15) days from the date of the notice in
which to exercise the Award.
          (c) Notwithstanding the foregoing, with respect to Restricted Stock
and any other Award granted under the Plan where the Company has any forfeiture,
reacquisition or repurchase rights, the forfeiture, reacquisition or repurchase
rights for such Awards may be assigned by the Company to the Successor Entity in
connection with such Corporate Transaction. In the event any such rights are not
continued or assigned to the Successor Entity, then such rights shall lapse and
the Award shall be fully vested as of the effective time of the Corporate
Transaction. In addition, the Plan Administrator, in its discretion, may (but is
not obligated to) provide that any forfeiture, reacquisition or repurchase
rights held by the Company with respect to any such Awards shall lapse in whole
or in part (contingent upon the effectiveness of the Corporate Transaction).
          (d) Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Awards shall terminate
immediately prior to the completion of such dissolution or liquidation, and
Shares subject to the Company’s repurchase option may be repurchased by the
Company notwithstanding the fact that the holder of such stock is still in
Continuous Service.
     10. General Provisions.
          (a) Compliance With Legal and Other Requirements. The Company may, to
the extent deemed necessary or advisable by the Plan Administrator, postpone the
issuance or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other Company securities are listed or quoted, or
compliance with any other obligation of the Company, as the Plan Administrator,
may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the ninetieth (90th)
day preceding the Change in Control.
          (b) Limits on Transferability; Beneficiaries. Except as determine by
the Plan Administrator, a Participant may not assign, sell, transfer, or
otherwise encumber or subject to any lien any Award or other right or interest
granted under this Plan, in whole or in part, other than by will or by operation
of the laws of descent and distribution, and such Awards or rights that may be
exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative.
          (c) Adjustments.
               (i) Adjustments to Awards. In the event that any extraordinary
dividend or other distribution (whether in the form of cash, Stock, or other
property), recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Stock
and/or such other securities of the Company or any other issuer such that a
substitution, exchange, or adjustment is determined by the Plan Administrator to
be appropriate, then the Plan Administrator shall, in such manner as the Plan
Administrator may deem equitable, substitute, exchange, or adjust any or all of
(A) the number and kind of Shares which reserved for issuance in connection with
Awards granted thereafter, (B) the number and kind of Shares by which annual
per-person Award limitations are measured under Section 5 hereof, (C) the number
and kind of Shares subject to or deliverable in respect of outstanding Awards,
(D) the exercise price, grant price or purchase price relating to any Award
and/or make provision for payment of cash or other property in respect of any
outstanding Award, and (E) any other aspect of any Award that the Plan
Administrator determines to be appropriate.

15



--------------------------------------------------------------------------------



 



               (ii) Other Adjustments. The Plan Administrator (which shall be a
Committee to the extent such authority is required to be exercised by a
Committee to comply with Code Section 162(m)) is authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards (including
Awards subject to performance goals) in recognition of unusual or nonrecurring
events (including, without limitation, acquisitions and dispositions of
businesses and assets) affecting the Company, any Related Entity or any business
unit, or the financial statements of the Company or any Related Entity, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Plan
Administrator’s assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, Stock Appreciation Rights or Performance
Awards granted to Participants designated by the Plan Administrator as Covered
Employees and intended to qualify as “performance-based compensation” under Code
Section 162(m) and the regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.
          (d) Taxes. The Company and any Related Entity are authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Plan Administrator may deem advisable to enable the Company, any
Related Entity and the Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis in the discretion of
the Plan Administrator.
          (e) Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue or terminate the Plan, or any Committee’s authority to
grant Awards under the Plan, without the consent of shareholders or
Participants. Any amendment or alteration to the Plan shall be subject to the
approval of the Company’s shareholders if such shareholder approval is deemed
necessary and advisable by the Board. However, without the consent of an
affected Participant, no such amendment, alteration, suspension, discontinuance
or termination of the Plan may materially and adversely affect the rights of
such Participant under any previously granted and outstanding Award. The Plan
Administrator may waive any conditions or rights under, or amend, alter,
suspend, discontinue or terminate any Award theretofore granted and any Award
Agreement relating thereto, except as otherwise provided in the Plan; provided
that, without the consent of an affected Participant, no such action may
materially and adversely affect the rights of such Participant under such Award.
          (f) Limitation on Rights Conferred Under Plan. Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ of the Company or a Related Entity; (ii) interfering in any way with
the right of the Company or a Related Entity to terminate any Eligible Person’s
or Participant’s Continuous Service at any time, (iii) giving an Eligible Person
or Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and Employees, or (iv) conferring on a
Participant any of the rights of a shareholder of the Company unless and until
the Participant is duly issued or transferred Shares in accordance with the
terms of an Award.
          (g) Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
obligations to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Plan Administrator
may authorize the creation of trusts and deposit therein cash, Stock, other
Awards or other property, or make other arrangements to meet the Company’s
obligations under the Plan. Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Plan Administrator
otherwise determines with the consent of each affected Participant. The trustee
of such trusts may be authorized to dispose of trust assets and reinvest the
proceeds in alternative investments, subject to such terms and conditions as the
Plan Administrator may specify and in accordance with applicable law.

16



--------------------------------------------------------------------------------



 



          (h) Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor its submission to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or the
Committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Code Section 162(m).
          (i) Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Plan Administrator shall
determine whether cash, other Awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
          (j) Governing Law. The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Nevada without giving
effect to principles of conflicts of laws, and applicable federal law.
          (k) Plan Effective Date and Shareholder Approval; Termination of Plan.
The Plan shall become effective on the Effective Date, subject to subsequent
approval within twelve (12) months of its adoption by the Board by shareholders
of the Company eligible to vote in the election of directors, by a vote
sufficient to meet the requirements of Applicable Laws. Awards may be granted
prior and subject to shareholder approval, but may not be exercised or otherwise
settled in the event shareholder approval is not obtained. The Plan shall
terminate no later than ten (10) years from the date of the later of (x) the
Effective Date and (y) the date an increase in the number of shares reserved for
issuance under the Plan is approved by the Board (so long as such increase is
also approved by the shareholders).

17